Agulnick v Agulnick (2020 NY Slip Op 07334)





Agulnick v Agulnick


2020 NY Slip Op 07334


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2019-04283
 (Index No. 202374/18)

[*1]Marc Agulnick, appellant,
vAdrienne Agulnick, respondent.


Law Office of Kenneth J. Weinstein, P.C., Garden City, NY (Kenneth J. Weinstein of counsel), for appellant.
Sunshine & Feinstein, LLP, Garden City, NY (Joel Sunshine of counsel), for respondent.
Patricia Miller Latzman, P.C., Mineola, NY, attorney for the child.

DECISION & ORDER
In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Nassau County (Thomas Rademaker, J.), entered May 3, 2019. The order denied the plaintiff's motion, inter alia, to direct that the parties' son be examined to determine his need for certain medical treatment.
ORDERED that the order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings consistent herewith, including a new determination on the plaintiff's motion.
By decision and order on motion dated February 8, 2019, this Court, inter alia, stayed enforcement of an order entered January 15, 2019, which, after a hearing, among other things, directed that the parties share temporary joint legal custody of their children, with residential custody of the children to the father and unsupervised parental access to the mother, and this Court, in effect, continued the custody and parental access arrangements that had been in place prior to the time that the order entered January 15, 2019, was issued, pending an appeal from that order.
In April 2019, the father moved by order to show cause, inter alia, for an order directing that the parties' son be examined to determine his need for certain medical treatment. The Supreme Court signed the order to show cause on April 10, 2019, and made it returnable later that day. After hearing the oral arguments of counsel, the court denied the motion, determining that the stay imposed by this Court prevented it from taking any action with respect to the parties and their children. The father appeals.
Contrary to the Supreme Court's determination, this Court's stay did not prohibit the Supreme Court from making any other determination concerning the best interests of the parties' children. Accordingly, this matter is remitted to the Supreme Court, Nassau County, for further proceedings on the father's motion, including the submission of papers by the respondent and the [*2]attorney for the child, if any, and reply papers, if any and permitted by the Supreme Court, and thereafter for a new determination on the motion.
The father's remaining contention is without merit.
DILLON, J.P., LEVENTHAL, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court